Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita (JP H10/286913 A, published 27 Oct. 1998, hereinafter Takeshita) in view of Sato (US Patent Application 2017/0045646 A1, published 16 Feb. 2017, hereinafter Sato) and further in view of Crivello (“Advanced curing technologies using photo- and electron beam induced cationic polymerization,” Rad.Phys.Chem., Vol. 63, pp. 21-27, published 2002, hereinafter Crivello) and evidence provided by Millipore-Sigma (“(3-Glycidyloxypropyl)trimethoxysilane,” accessed 19 Jul. 2022, hereinafter Millipore-Sigma).
Regarding claims 1-3 and 6, Takeshita teaches a cured film of a coating composition activated by active ray, in which the film comprises particles of metal oxides and an organic silicon compound (Abstract).  The organosilicon compound (organosilane) includes γ-glycidoxypropyltrialkoxysilane (paragraph 0015).
As evidenced by Millipore-Sigma, γ-glycidoxypropyltrialkoxysilane, see structure below, is an organosilane with an epoxy group.


    PNG
    media_image1.png
    212
    635
    media_image1.png
    Greyscale

γ-glycidoxypropyltrialkoxysilane  or  (3-Glycidyloxypropyl)trimethoxysilane

Takeshita teaches that a polyfunctional epoxy compound is added to his coating (paragraphs 0019), and Takeshita teaches his coating is active ray curable (Abstract); however, Takeshita does not disclose the inclusion of a polyglycerol polyglycidyl ether having three or more epoxy groups nor a photocationic polymerization initiator.
Sato teaches a hard coat layer for a lens substrate, in which the coating comprises inorganic oxide particles, a silane coupling agent, and a polyfunctional epoxy compound (Abstract).  Sato teaches the polyfunctional epoxy compound is a polyfunctional epoxy compound having two or more epoxy groups in one molecule (paragraph 0098), such as Nagase’s DENACOL EX-521 (paragraph 0100).  Sato teaches the content of the polyfunctional epoxy compound having two or more epoxy groups in one molecule is 10-60 wt.% (paragraphs 0098 and 0104).  Sato teaches that it is more preferable to appropriately adjust the hardness of his hard coat layer by using a combination of trifunctional epoxy and a tetrafunctional epoxy (paragraph 0098).   
As evidenced by applicant’s specification, Nagase’s EX-521 is a polyglycerol polyglycidyl ether with tetra- or higher functionality (page 24, last paragraph).
Given that Takeshita and Sato are both drawn to lens coatings comprising oxide particles, silane coupling agents, and polyfunctional epoxy compounds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a combination of trifunctional epoxy and tetrafunctional epoxy, such as Nagase’s DENACOL EX-521, as taught by Sato as the polyfunctional epoxy compound in the coating composition of Takeshita.  Since Takeshita and Sato are both drawn to lens coatings comprising oxide particles, silane coupling agents, and polyfunctional epoxy compounds, one of ordinary skill in the art would have a reasonable expectation of success in incorporating a combination of trifunctional epoxy and tetrafunctional epoxy, such as Nagase’s DENACOL EX-521, as taught by Sato as the polyfunctional epoxy compound in the coating composition of Takeshita.  Further, Sato teaches that the addition of a polyfunctional epoxy compound suppresses the hydrolysis of the hard coat layer and decreases the stress that causes cracking or peeling (paragraph 0018); the use of monofunctional or bifunctional epoxy compounds result in weak bonding, and the film is too hard (paragraph 0098); and it is preferable to adjust the hardness by using a trifunctional epoxy compound and a tretrafunctional epoxy compound (paragraph 0098).
Sato discloses using 10-60 wt.% polyfunctional epoxy (paragraph 0104) that includes a mixture of polyglycerol polyglycidyl ether having three epoxy groups and polyglycerol polyglycidyl ether having four epoxy groups.  When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results.  Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Therefore, it would have been obvious to one of ordinary skill in the art to use 5-30% of polyglycerol polyglycidyl ether having four epoxy groups in Sato in view of Takeshita in order to produce film with desired hardness.
Alternatively, as the hardness is a variable that can be modified, among others, by adjusting the amount of polyglycerol polyglycidyl ether having four epoxy groups, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed amount cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of polyglycerol polyglycidyl ether having four epoxy groups to values, including that presently claimed, in Sato in view of Takashita to obtain the desired hardness (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
It is the examiner’s position that Sato teaches the same polyfunctional epoxy as employed in the claimed invention, the polyglycerol polyglycidyl ether of the coating composition of Takeshita in Sato would inherently have the same epoxy equivalent and viscosity as the claimed invention, and therefore, would fall within the claimed ranges for epoxy equivalent and viscosity.
Crivello teaches that triarylsulfonium salts mediate photo and e-beam induced cationic polymerizations (Abstract), that is, these compounds are photocationic polymerization initiators, and photoinitiated cationic polymerizations may be applied to a wide range of cationically polymerizable monomers, including epoxides (page 21, 2nd column, last paragraph).
Given that Takeshita and Crivello are both drawn to the active-ray curing of epoxides, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the triarylsulfonium salt as taught by Crivello in the coating composition of Takeshita in view of Sato.  Since Takeshita and Crivello are both drawn to active ray curing of epoxides, one of ordinary skill in the art would have a reasonable expectation of success in incorporating a triarylsulfonium salt as taught by Crivello in the coating composition of Takeshita in view of Sato.  Further, Crivello teaches that cationic phototpolymerization have found many commercial uses due to rapidity of these processes, their low energy requirements, and because such polymerizations can be carried out in bulk, thus eliminating the need for solvents, and cationic photopolymerizations are ideally suited for such thin film applications as coatings (page 22, 1st column, 2nd paragraph).  Additionally, Crivello teaches that difunctional epoxy-silicone monomers display rates of photopolymerization that are typically an order of magnitude greater than other types of epoxy monomers (page 23, 2nd column, 3.1 Cationic photopolymerization section, 2nd paragraph).
Regarding claims 4 and 5, Takeshita in view of Sato and further in view of Crivello teaches the elements of claim 1, and Takeshita teaches the metal oxide particles are oxides of silicon, that is, silica, or zirconium, that is, zirconia (paragraph 0012).
Takeshita does not disclose the light transmittance at 660 nm of his metal oxide particles in an affinity test for a dipentaerythritol acylate compound.
It is the examiner’s position that given the inorganic oxide particles of Takeshita in view of Sato and further in view of Crivello are the same as those of the claimed invention, the inorganic oxide particles of Takeshita in view of Sato and further in view of Crivello would inherently have the same light transmittance at 660 nm in an affinity test for a dipentaerythritol acylate compound as the claimed invention, and therefore, would fall within the claimed range for the light transmittance at 660 nm of his metal oxide particles in an affinity test for a dipentaerythritol acylate compound.
Regarding claims 7 and 8, Takeshita in view of Sato and further in view of Crivello teaches the elements of claim 1, and Takeshita teaches coating a spectacle lens (substrate) with his coating using a spinner method and then irradiating with an ultraviolet irradiation device (paragraph 0068).

Response to Arguments
Applicant's arguments filed 20 Oct. 2022 have been fully considered, but they were not persuasive.  Revised claim rejections, presented above, have been set forth; therefore, this rejection is Non-Final. 
Applicant amended claim 1.
Applicant argues that Sato only discloses working examples with compounds having bi-or tri-epoxy functionality.
However, “applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Further, Sato explicitly teaches the use of EX-521, a tetrafunctional (or more) polyglycerol polyglyicidyl ether (paragraph 0100).
Applicant argues that Sato teaches that when a tetrafunctional epoxy compound is used, the film is too hard.
However, as presented above, Sato explicitly teaches that a combination of trifunctional epoxy compound and a tetrafunctional epoxy compound as a method to adjust the hardness of the hard coat (paragraph 0098).
Applicant argues that the claimed polyglycerol polyglycidyl ether produces unexpected results.
However, the data is not persuasive giving that Sato already recognizes the criticality of using tetrafunctional epoxy to increase hardness.  Specifically, applicant’s data shows that the use of polyglycerol polyglycidyl ether having four epoxy groups (Inventive Example 1) has improved scratch resistance as compared to polyglycerol polyglycidyl ether having two or three epoxy groups (Comparative Example 2).  However, Sato already discloses that it would be more preferable to adjust the hardness, which would therefore necessarily adjust the scratch resistance, by using a mixture of a polyglycerol polyglycidyl ether having three epoxy groups and a polyglycerol polyglycidyl ether having four epoxy groups.  That is, the data is not unexpected or surprising given that Sato already recognizes that the use of polyglycerol polyglycidyl ether having three epoxy groups is not suitable alone to achieve the desired hardness or scratch resistance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Asai and Kikuchi (US Patent 5,116,644, published 26 May 1992) teaches a hard coat for a lens, in which the coating comprises a silane with an epoxy group, oxide sols, and 1-20wt.% polyglycerol polyglycidyl ether epoxy resin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787